         Case 9:21-po-05034-KLD Document 5 Filed 09/13/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



 UNITED STATES OF AMERICA,

                     Plaintiff,               Case No. 9:21-PO-5034-KLD

 vs.                                          VIOLATION: FBDW00G2

 MALLORY B. ANTOVEL,                          DISPOSITION CODE: PF

                     Defendant.               ORDER ACCEPTING
                                              PLEA LETTER

       Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated June 1, 2021, advising Plaintiff has reached an agreement with

Defendant. Plaintiff has agreed to reduce the total amount due on the violation

notice from $330.00 to $165.00, and Defendant has agreed to forfeit that amount.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $165.00, which has been paid in full.

       DATED this 13th day of September, 2021.



                                        ____________________________________
                                        ________________  __________________
                                        KATHLEEN L    L. DE
                                                         DESOTO
                                                          ESOTO
                                        United States Magistrate Judge
